DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/22 is being considered by the examiner.

				Claim Status
Claims 19-25 are pending and are examined.

Claim Objections
Claim 25 is objected to because of the following informalities:  “to headspace gas “ should be corrected as “to a headspace gas”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 19, the limitation “A method for determining if a patient has a malady” is unclear and indefinite. 1) What malady is referred to? The terms “if a patient has a malady” refers to any malady. Is this what Applicant is intending? Is this what the method is capable of? 2) Is any malady capable of being detected by a spectral response? If so, how is every single malady known or unknown able to be determined using only a substrate and a sensor array with a first nucleophilic indicator and a second nucleophilic indicator? 3) How does a spectral response correlate the presence of a malady? The applicant may include the steps of how the spectral response correlates to a malady and what kind of maladies can be determined from a spectral response. How does the first nucleophilic indicator and the second nucleophilic indicator which are recited in later limitations of this claim correlating to a particular spectral response that is unique to a single malady? 4) Are the maladies that can be determined limited to the maladies disclosed in claims 20, 21, and 22? What features of the maladies in claims 20, 21, and 22 show up on a spectral response such that one cancer can be distinguished from another type of cancer? 

Regarding Claim 19, the limitation “detecting a spectral response” is unclear and indefinite. 1) What structure is doing the detecting? A photodetector? A spectrophotometer? No structure capable of detecting is positively recited. 2) What is a spectral response? Is this a visible light spectrum? Please clarify what spectrum is being recorded and how nucleophilic indicators would indicate for a spectral response.

Regarding Claim 19, the limitation “predetermined pattern” is unclear and indefinite. What is a predetermined pattern? Please clarify how the first and second nucleophilic indicators are patterned on the substrate.

Regarding Claims 20-22, “the malady cancer” and “the malady is colon cancer” and “the malady is sepsis” is unclear and indefinite relative to the spectral response”? How are the indicators capable of detecting any of these diseases and outputting a spectral response unique to each of these diseases? Please clarify how the nucleophilic indicators and the spectral response are related to each of these diseases.

Regarding Claims 20-25, the limitation “the method of claim 0” is unclear and indefinite. What is claim 0? Should claim 0 refer to claim 19? Please clarify the dependency.

Regarding Claim 25, the limitation “a sample from the patient” is unclear and indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martino (WO 2015/069936).
Regarding Claim 19, Martino teaches a method for determining if a patient has a malady ([0042] Fig. 1 is an overview of systems and methods that may be implemented for performing a urine test to diagnose of cancer.), the method comprising: 
providing a sensor array comprising a first indicator and a second indicator deposited on a substrate ([0042] Fig. 1 is an overview of systems and methods that may be implemented for performing a urine test to diagnose of cancer. First, a patient 110 may provide a urine sample to a caregiver for testing and analysis. The caregiver may then bring gas from the urine sample into gaseous contact with a colorimetric sensor array 120 or other artificial nose technology) in a predetermined pattern wherein the first and second indicators are nucleophilic indicators ([0063] Colorimetric sensor arrays utilizing chemo-responsive (chemically responsive) dyes 710 are capable of detecting individual VOC's and complex VOC mixtures down to low part per billion (ppb) concentrations [10, 11, 25]. For example, the following five classes of chemically-responsive dyes may be utilized: (v) nucleophilic indicators that respond to electrophilic analytes. Utilizing of this broad spectrum of highly sensitive chemical interactions allows a colorimetric sensor array 120 to detect and identify very diverse classes of metabolite compounds. Predetermined pattern would be met since the substrate is already patterned such as in fig. 1); 
exposing the sensor array to a sample from a patient (The caregiver may then bring gas from the urine sample into gaseous contact with a colorimetric sensor array 120 or other artificial nose technology); 
detecting a spectral response after exposing the sensor array to the sample and correlating the spectral response to the presence of a malady ([00104] Figs. 9A - 9C are images from a colorimetric sensor array 120, showing the array before exposure to E. coli 25922 (FIG. 9A), after exposure to E. coli 25922 (FIG. 9B), and a difference map of these two images (FIG. 9C). The comparison data obtained from the difference map may include changes in red, green and blue values (ARGB) for each spot in the array 120. The changes in spectral properties that occur upon exposure to an analyte, and the resultant color difference map, can serve as a unique fingerprint for any analyte or mixture of analytes at a given concentration.).  

Regarding Claim 20, Martino teaches the method of claim 0 wherein the malady is cancer ([0042] cancer).  

Regarding Claim 23, Martino teaches the method of claim 0 wherein the sample is the exhaled breath of a patient ([0061] The resulting pattern of color changes comprises a high-dimensional fingerprint which enables the identification of complex mixtures, including disease signatures in exhaled breath and in sealed assays.).  

Regarding Claim 24, Martino teaches the method of claim 0 wherein the sample is a urine sample ([0042] Fig. 1 is an overview of systems and methods that may be implemented for performing a urine test to diagnose of cancer.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Martino (WO 2015/069936).

Regarding Claims 21 and 22, Martino teaches the method of claim 0 (Martino teaches the method above and see 112b regarding claim 0).  Martino teaches A urine test for diagnosing lung cancer has been developed that uses an artificial nose such as a colorimetric sensor arrays to identify metabolic profiles in urine headspace gas. Cancer cells excrete unique compounds that are a byproduct of their metabolism in the Abstract.   
However, Martino is silent to the malady is colon cancer and the malady is sepsis.
Colon cancer and sepsis are also diseases whereby cells in these diseased states excrete unique compounds that are a byproduct of their metabolism.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the method of Martino the step of exposing samples from a patient with colon cancer or sepsis to the sensor array in order to detect additional specific diseases from a patient sample.

Regarding Claim 25, Martino teaches the method of claim 0 and [00111] Biomarkers for lung cancer from blood, saliva, and urine have been identified, including the following: proteins, tumor antigens, anti-tumor antibodies, cell type-specific peptides, metabolic products and epigenetic phenomena such as hyper-methylated DNA, NRA, and the expression of specific genes. 
Martino is silent to exposing the sensor array to a sample from the patient comprises exposing the sensor array to headspace gas of a blood sample.
Since biomarkers are found in the blood as taught by Martino in [0111], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the method of Martino, the step of exposing the sensor array to headspace gas of a blood sample in the method to allow for an additional type of sample to be tested for biomarkers and cancer.

				
Additional Reference
The examiner notes a reference Trenholm (US Pub 2019/0317079) which teaches nucleophilic indicators ([0046]) and a sensor array. However, the provisional application was filed on Oct. 16, 2017 which is after the filing of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/           Primary Examiner, Art Unit 1796